DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, note that the recitation of “the plurality of transmission lines” appears to have no antecedent basis in claim 1 upon which it is dependent. Also a different transmission line of the plurality of transmission lines is not defined in the disclosure and as such it is not clear if it is one transmission line replacing all the plurality of transmission lines or it consists of another set of plurality of transmission lines in the same embodiment or in a different embodiment. Unless it is clarified the claim is ambiguous and can’t be examined on merit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 12-13, 15-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Channabasappa et al. (US 2004/0108903).
[AltContent: textbox (INPUT SPLITTER)]Regarding claims 1, 16 and 23, Channabasappa (i.e. in Figs. 1 through 6) discloses a spatial power-combining device (an amplifier 50 with spatial power combining, §0038) comprising:
[AltContent: textbox (OUTPUT COMBINER/SLOT ANTENNA)][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    559
    858
    media_image1.png
    Greyscale
 
Fig. 6 of Channabasappa annotated for ease of reference.
An input port (31, as shown in Fig. 3) and an output port (35, Fig. 3);
a plurality of amplifier (38a- 38d) assemblies (includes input and output microstrip matching structures 37a-37d and 39a-39d respectively along with input slots 28a-28d and output slots 30a-30d) arranged between the input port (31) and the output port (35), wherein each amplifier assembly of the plurality of amplifier assemblies comprises an amplifier (38a-38d) and an output antenna (30a-30d; the output slots 30a-30d, in Fig. 6, 

    PNG
    media_image2.png
    556
    691
    media_image2.png
    Greyscale
 
Fig. 4 of Channabasappa reproduced for ease of reference.
a planar signal splitter (planar board 32 provides input slots 28a-28d for splitting the input signal coming though the input waveguide channel 24 into equal phase signals into the input microstrip lines 37a-37d for the respective amplifiers of 38a-38d, §0043, see Fig. 4 for example) arranged between the input port (31, Fig. 3) and the plurality of amplifier assemblies (mounted on the board 25), wherein per claim 2 and 17, the planar signal splitter comprises a plurality of transmission lines (37a-37d) on a substrate (The board 32 comprises a substrate Taconic TLY-3 or Duroid 5870 with a metal layer deposed on both the top and underside surfaces, §0034) and per claim 3, further comprising an input transmission line consisting of four ends 52 of the microstrip line 34a-34d which provides a proper impedance match to the slots 28a-28d, §0036, see Fig. 4 for example) configured to receive an input signal from the input port (31, Fig. 3 claim 4, the plurality of transmission lines (34a-34d) and the input transmission line (neck 52 of each of the microstrip lines coupled to the slots 28a-28d) comprise microstrip lines (see Figs. 4-6, §0043). Wherein per claim 5, a coaxial to microstrip transition (coaxial connector at port 31 to input waveguide channel 24 and from waveguide channel to input microstrip slots (28a-28d) line is formed between the input port (31) and the input transmission line (neck 52 of each of the microstrip lines coupled to the slots 28a-28d) and per claims 6 and 21, Channabasappa further teaches that the planar signal splitter (of board 32) further comprises a plurality of power dividers (slots 28a-28d as shown in Fig. 4-5, §0031) arranged on the substrate (of board 32) and between one or more transmission lines (37a-37d) of the plurality of transmission lines (37a-37d) and per claims 9 and 19, a mounting plate (board 32) is arranged between the planar signal splitter (slots 28a-28d) and the plurality of amplifier assemblies (38a-38d along with input and output matching microstrip lines). According to claim 10, the diameter (i.e. the width) of the planar signal splitter (the total expanse of slots 28a-28d) in Channabasappa is less than a diameter (i.e. the width) of the mounting plate (see Fig. 2a, 2b and 3) and according to claim 12, the amplifier 38a-38d) of Channabasappa comprises a monolithic microwave integrated circuit (MMIC) amplifier (§0042) and per claim 13, the output antenna structure in Channabasappa comprises an output signal conductor (narrow neck 52 of the output microstrip lines 39a-39d, see Fig. 4 because identical taper lines with necks 52 have been used for output slots 30a-30d coupling as well, §0036) and an output ground conductor (on the opposite side of the board 33) and per claim 15, Channabasappa further teaches an output coaxial waveguide section (connector at port 35, §0037) 

    PNG
    media_image3.png
    349
    866
    media_image3.png
    Greyscale
 
Fig. 3 of Channabasappa annotated for ease of reference.
Further per claim 16, Channabasappa also teaches a plurality of fasteners (screws, see Fig. 3) that extend through a flange of the input port (input connector) or a flange of the output port (output connector) such that the plurality of fasteners contacts the plurality of amplifier assemblies (connects the boards 32 and 33 on the housing 22, Fig. 3) and per claims 18 and 20, for connecting the board in between the top and bottom assembly (22) and to have good ground it is inherent that the plurality of fasteners extends through the planar signal splitter (i.e. the board 32) and per claims 22, 23 and 24, a length of the spatial power-combining device as measured between the input port and the output port is in a range including 2 inches and 3 inches (dimension of the housing 22 between the ports, i.e. the width is 2 and a half inches, §0015) and also per claim 23, the spatial power-combining device of Channabasappa is configured to operate across a frequency range including 4 gigahertz (GHz) and 40 GHz (28 GHz, §0046) and Channabasappa also teaches planar signal splitter and claims 25 and 26 respectively (see discussions regarding claims 2,17 and claim 13 respectively).  
Allowable Subject Matter
Claim 7, 11 and 14 is objected to as being dependent upon a rejected base claims 6 and 10 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowable since the planar signal splitter in Channabasappa doesn’t use Wilkinson power dividers for splitting the input signal. 
Claims 11 is allowable since the planar signal splitter in Channabasappa the input port (31)’s diameter is not the same as the diameter of the mounting plate (25).
Claim 14 is allowable since the plurality of amplifier assemblies in Channabasappa is not arranged radially around a center axis of the spatial power-combining device (20) rather they are arranged spatially on a planar surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843